BLUE, Judge.
Charles A. Myers challenges his convictions and sentences. We affirm the convictions and the restitution order without discussion. However, we reverse Myers’ sentences and remand for resentencing.
Myers correctly argues that the sentences for two of his four convictions exceed the statutory maximum. For the offenses of attempted second-degree murder with a firearm and aggravated battery with a firearm, both first-degree felonies, Myers was sentenced to twenty years in prison followed by twenty years of probation. A sentence of incarceration and probation cannot exceed the maximum period of incarceration provided by law. Howe v. State, 596 So.2d 1227 (Fla. 2d DCA 1992). The maximum period of imprisonment allowed for a first-degree felony is thirty years. § 775.082(3)(b), Fla. Stat. (1991).
Additionally, Myers’ primary offense, a first-degree felony, was improperly scored on *1064the sentencing guidelines seoresheet as a life felony. A correct scoring would place Myers in a lower guidelines cell than the one under which he was sentenced.
Accordingly, we reverse Myers’ sentences and remand for resentencing with a correct seoresheet.
RYDER, A.C.J., and LAZZARA, J., concur.